DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/072022 have been fully considered but they are not persuasive. Regarding claim 1 Applicant argues that art does not teach multiplexer which is transferring unified data. I 
Examiner wants to note that paragraph [70] of Huang teaches fusing the camera images with LIDAR image to generate high resolution depth/disparity maps. The Paragraph [0071] teaches at block 605, processing logic projects LIDAR 3D point clouds onto the panorama image(s) to generate a depth grid or depth map.(here is the step of generation of the a unified data packet from the LiDAR data and first non-LiDAR data) . Fact that the LIDAR data are projected onto the panorama image means that the points were correlated(spatially and temporarily), otherwise the LIDAR image will not correspond to the panorama image. Then this unified data are transferred to the encoder -decoder 611 [0071] to obtain panoramic depth map. 
Now it is clear that panoramic image may be created with just pair of the stereo sensors in fig. 5E and therefore using the similar stitching the transferred data from first panoramic pair in fig. 5E can be stitched with second panoramic pair. Transferring data using the bus is commonly known . Even fig. 1 shows that combined data can be transferred using single bus 102. 
Also see attached art by WEE JAY YOUNG	CA 2754278 A1 which teaches combining LIDAR and Camera data and outputting combined arrayed data. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15 and claims bellow are rejected under 35 U.S.C. 103 as being unpatentable over HUANG  US 20190004533 A1 in view of Smits US 20160041266.

Regarding claim 1, 15 and  claims below  HUANG  US 20190004533 A1 teaches
1. A sensor module comprising: 
a LiDAR transceiver(215) coupled within the sensor module to transmit an optical signal and detect a corresponding return optical signal from an object, the LiDAR transceiver coupled to transmit sensed LiDAR data on a first channel; (inherent it is a vehicle LIDAR)
a first non-LiDAR sensor(211, 214) coupled within the sensor module to detect first sensed non- LiDAR data related to the object, the non-LiDAR sensor coupled to transmit the first non-LiDAR data on a second channel; and (inherent)
a multiplexer coupled to the first and second channels[0034](implicit fig. 12), the multiplexer generates a unified data packet from the LiDAR data and first non-LiDAR data and transmits the unified data packet on a bus.  [0034] with fig. 12


15. A method comprising: 
receiving a first sensor data associated with a LiDAR transceiver, (fig. 12  with 215)
the first sensor data corresponding to an object within a field of view of the LiDAR transceiver; (implicit)
receiving a second sensor data associated with a non-LiDAR sensor located proximate to the LiDAR transceiver, the second sensor data corresponding to the object; (fig. 12 with 211 )
correlating the first sensor data and the second sensor data; [0070]
generated a unified data packet from the first sensor data, the second sensor data and correlation between the first and second data; and  Customer No. 380623020151-2274PATENT SUBSTITUTE SPECIFICATION [CLEAN COPY] [0034]
transmitting the unified data packet on a bus to a microcontroller.  [0034](fused data are produced then can be transmitted to computer which can show the image , and fig. 1)
non-LiDAR sensor configured to generate non-LiDAR data related to one or more second attributes of a plurality of second locations within the

Huang does not explicitly say that Lidar
configured to transmit a plurality of optical signals  detect a corresponding plurality of return optical signals from a plurality of first locations within an object environment of the sensor module, process the return optical signals to generate LiDAR data related to one or more first attributes of the plurality of first locations within the environment during a time period


configured to identify first and second portions of the LiDAR data that are spatially and temporally correlated with respective first and second portions of the non-LiDAR data,  generate a first unified data packet comprising the first portion of the LiDAR data and the spatially and temporally correlated first portion of the non-LiDAR data, generate a second unified data packet comprising the second portion of the LiDAR data and the spatially and temporally correlated second portion of the non-LiDAR data, and transmit  the first and second unified data packets on a bus.
It is important to note that Huang teaches on fig. 5e-f that the different sensors are pointing to different direction  hence if any unified depth data is generated means that lidar data of that specific region is associated with camera data of that region 
Smits	US 20160041266 A1 teaches 
Lidar transmitting multiple lights and collecting using different sensors the light to create large  more detailed picture 
Also teaches  temporally and spatially correlate[0073] in order to associate the responses of the sensors with single image
And hence  it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by HUANG with teaching by SMITH in order to first associate each lidar pointing with specific camera which  is directed in the same direction as the lidar and further add images from each Lidar+Camera section in order to obtain full single image of the surrounding.


 

2. The sensor module of claim 1 wherein the first non-LiDAR sensor is a thermal sensor.  [0036](IR sensor )

3. The sensor module of claim 1 wherein the first non-LiDAR sensor is a color sensor.  [0043]

4. The sensor module of claim 1 wherein the LiDAR transceiver and non-LiDAR sensor detect data along a shared axis.(implicit the data have similar field of view to make proper fusion [0070] )  

5. The sensor module of claim 1 wherein the LiDAR data and non-LiDAR data are correlated using a 1:1 correspondence between measurement data points from the LiDAR transceiver and non-LiDAR sensor.  [0070](data are fused so the lidar points are on camera)

6. The sensor module of claim 1 further comprising a second non-LiDAR (214)sensor coupled within the sensor module to detect second sensed non-LiDAR data related to the object, the second non-LiDAR sensor coupled to transmit the second non-LiDAR data on a third channel.  (claim 5 with fig. 2)

7. The sensor module of claim 6 wherein the multiplexer is coupled to the third channel, the multiplexer generates the unified data packet from the LiDAR data, first non-LiDAR data and the second non-LiDAR data.  (implicit according to claim 7)

8. The sensor module of claim 7 wherein the second non-LiDAR sensor is a thermal sensor.  [0036]
9. The sensor module of claim 7 wherein the second non-LiDAR sensor is a color sensor.  [0043]
10. The sensor module of claim 1 wherein the unified data packet is correlated relative to a single cloud point.[0070]
16. The method of claim 15 wherein the non-LiDAR sensor is a color sensor.  [0043]
17. The method of claim 15 wherein the non-LiDAR sensor is a thermal sensor.  [0036]
20. The method of claim 15 further comprising the step of activating the non-LiDAR sensor in response to a change in an environment in which the sensor module operates.(implicit camera constantly takes images)

18. The method of claim 15 wherein the step of correlating the first and second sensor data is performed by a multiplexer within a sensor module.  (101)
19. The method of claim 15 wherein the LiDAR sensor and non-LiDAR sensor are located within a single package associated with a sensor module.  (101)


Claims 21 and claims bellow are rejected under 35 U.S.C. 103 as being unpatentable over HUANG  US 20190004533 A1 in view of Smits US 20160041266 further in view of WU CN 102938142 A.
Regarding claim 21 Huang teaches combining the RGB and LIDAR data but does not explicitly teach
21. (New) The sensor module of claim 1, wherein the multiplexer is configured to identify the first and second portions of the LiDAR data that are spatially and temporally correlated with the respective first and second portions of the non-LiDAR data by:
identifying, from the LiDAR data related to a particular attribute of the one or more first attributes of the plurality of first locations within the environment during the first time period, the first portion of the LiDAR data;
identifying, from the non-LiDAR data related to the particular attribute of the one or more second attributes of the plurality of second locations within the environment during the first time period, the first portion of the non-LiDAR data;
identifying, from the LiDAR data related to a different attribute of the one or more first attributes of the plurality of first locations within the environment during the first time period, the second portion of the LiDAR data; and
identifying, from the non-LiDAR data related to the different attribute of the one or more second attributes of the plurality of second locations within the environment during the first time period, the second portion of the non-LiDAR data.
Wu teaches 
21. (New) The sensor module of claim 1, wherein the multiplexer is configured to identify the first and second portions of the LiDAR data that are spatially and temporally correlated with the respective first and second portions of the non-LiDAR data by:
identifying, from the LiDAR data related to a particular attribute(coordinate x) of the one or more first attributes(xyz) of the plurality of first locations(voxel) within the environment during the first time period, the first portion of the LiDAR data;[0067]
identifying, from the non-LiDAR data related to the particular attribute of the one or more second attributes of the plurality of second locations within the environment during the first time period, the first portion of the non-LiDAR data;[0010][0061]
identifying, from the LiDAR data related to a different attribute(y) of the one or more first attributes of the plurality of first locations within the environment during the first time period, the second portion of the LiDAR data; and[0010][0061]
identifying, from the non-LiDAR data related to the different attribute(y) of the one or more second attributes of the plurality of second locations within the environment during the first time period, the second portion of the non-LiDAR data. [0010][0061] 
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Huang with teaching by Wu in order to match the images from LIDAR and camera as required by HUANG.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/             Examiner, Art Unit 3645